
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.33

RESTRICTED STOCK UNIT AGREEMENT
under the
Hexcel Corporation Incentive Stock Plan

        This Restricted Stock Unit Agreement (the "Agreement"), is entered into
as of the Grant Date, by and between Hexcel Corporation, a Delaware corporation
(the "Company"), and the Grantee.

        Pursuant to the Hexcel Corporation Incentive Stock Plan (the "Plan"),
the Compensation Committee (the "Committee") of the Board of Directors of the
Company (the "Board") has determined that the Grantee shall be granted
Restricted Stock Units ("RSUs") upon the terms and subject to the conditions
hereinafter contained. Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

        1.    Notice of Grant; Incorporation of Plan. A Notice of Grant is
attached hereto as Annex A and incorporated by reference herein. Unless
otherwise provided herein, capitalized terms used in this Agreement and set
forth in the Notice of Grant shall have the meanings ascribed to them in the
Notice of Grant and capitalized terms used in this Agreement and set forth in
the Plan shall have the meanings ascribed to them in the Plan. The Plan is
incorporated by reference and made a part of this Agreement, and this Agreement
shall be subject to the terms of the Plan, as the Plan may be amended from time
to time, provided that any such amendment of the Plan must be made in accordance
with Section X of the Plan. The RSUs granted herein constitute an Award within
the meaning of the Plan.

        2.    Terms of Restricted Stock. The grant of RSUs provided in Section 1
hereof shall be subject to the following terms, conditions and restrictions:

        (a)  The Grantee shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in shares of the
Company's common stock, $.01 par value per share (the "Common Stock") in respect
of the RSUs until such RSUs have vested and been distributed to the Grantee in
the form of shares of Common Stock.

        (b)  Except as provided in this Section 2(b), the RSUs and any interest
therein may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
prior to the distribution of the Common Stock in respect of such RSUs and
subject to the conditions set forth in the Plan and this Agreement. Any attempt
to transfer RSUs in contravention of this Section is void ab initio. RSUs shall
not be subject to execution, attachment or other process. Notwithstanding the
foregoing, the Grantee shall be permitted to transfer RSUs to members of his or
her immediate family (i.e., children, grandchildren or spouse), trusts for the
benefit of such family members, and partnerships whose only partners are such
family members; provided, however, that no consideration can be paid for the
transfer of the RSUs and the transferee of the RSUs shall be subject to all
conditions applicable to the RSUs (including all of the terms and conditions of
this Agreement) prior to transfer.

        3.    Vesting and Conversion of RSUs. The RSUs shall vest and be
converted into an equivalent number of shares of Common Stock that will be
immediately distributed to the Grantee at the rate of 331/3% of the RSUs on each
of the first three anniversaries of the Grant Date. Upon the distribution of the
shares of Common Stock in respect of the RSUs, the Company shall issue to the
Grantee or the Grantee's personal representative a stock certificate
representing such shares of Common Stock, free of any restrictions.

--------------------------------------------------------------------------------

        4.    Termination of Employment; Change of Control.

        (a)  For purposes of the grant hereunder, any transfer of employment by
the Grantee among the Company and its Subsidiaries shall not be considered a
termination of employment. Notwithstanding any other provision contained herein
or in the Plan, (i) if the Grantee dies or terminates employment due to
Disability (as defined in the last Section hereof), all RSUs shall vest, be
converted into shares of Common Stock and be immediately distributed to the
Grantee, (ii) if the Grantee's employment with the Company is involuntarily
terminated other than for Cause (as defined in the last Section hereof), all
RSUs shall vest, be converted into shares of Common Stock and be immediately
distributed to the Grantee, and (iii) if the Grantee's employment with the
Company terminates due to the Grantee's Retirement (as defined in the last
Section hereof), all RSUs shall vest, be converted in shares of Common Stock and
be immediately distributed to the Grantee.

        (b)  Subject to Section 4(a) hereof, if the Grantee's employment with
the Company is involuntarily terminated for Cause or the Grantee voluntarily
terminates his employment with the Company, the Grantee shall forfeit all RSUs
which have not yet become vested as of the date of termination of employment.

        (c)  In the event of a Change in Control (as defined in the last Section
hereof), all RSUs shall vest, be converted into shares of Common Stock and be
immediately distributed to the Grantee.

        5.    Equitable Adjustment.

        The aggregate number of shares of Common Stock subject to the RSUs shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
or other capital adjustment, or the payment of a stock dividend or other
increase or decrease in such shares, effected without the receipt of
consideration by the Company, or other change in corporate or capital structure.
The Committee shall also make the foregoing changes and any other changes,
including changes in the classes of securities available, to the extent
reasonably necessary or desirable to preserve the intended benefits under this
Agreement in the event of any other reorganization, recapitalization, merger,
consolidation, spin-off, extraordinary dividend or other distribution or similar
transaction involving the Company.

        6.    Taxes. The Grantee shall pay to the Company promptly upon request
any taxes the Company reasonably determines it is required to withhold under
applicable tax laws with respect to the RSUs. Such payment shall be made as
provided in Section IX(f) of the Plan.

        7.    No Guarantee of Employment. Nothing set forth herein or in the
Plan shall confer upon the Grantee any right of continued employment for any
period by the Company, or shall interfere in any way with the right of the
Company to terminate such employment.

        8.    Notices. Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in Grantee's employment records, or such other
address as the Grantee may designate in writing to the Company, or to the
Company, Attention: Corporate Secretary, or such other address as the Company
may designate in writing to the Grantee.

        9.    Failure To Enforce Not a Waiver. The failure of either party
hereto to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

        10.  Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.

2

--------------------------------------------------------------------------------


        11.  Incorporation of Plan. The Plan is hereby incorporated by reference
and made a part of this Agreement, and this Agreement shall be subject to the
terms of the Plan, as the Plan may be amended from time to time, provided that
any such amendment of the Plan must be made in accordance with Section X of the
Plan. The RSUs granted herein constitute Awards within the meaning of the Plan.

        12.  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

        13.  Miscellaneous. This Agreement cannot be changed or terminated
orally. This Agreement and the Plan contain the entire agreement between the
parties relating to the subject matter hereof. The section headings herein are
intended for reference only and shall not affect the interpretation hereof.

        14.  Definitions. For purposes of this Agreement:

        (a)  the term "Cause" shall mean (i) the willful and continued failure
by the Grantee to substantially perform the Grantee's duties with the Company
(other than any such failure resulting from the Grantee's incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Grantee by the Company, which demand specifically identifies
the manner in which the Company believes that the Grantee has not substantially
performed the Grantee's duties, or (ii) the willful engaging by the Grantee in
conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Grantee's part shall be
deemed "willful" unless done, or omitted to be done, by the Grantee not in good
faith and without the reasonable belief that the Grantee's act, or failure to
act, was in the best interest of the Company;

        (b)  the term "Change in Control" shall mean any of the following
events:

        (1)  any Person is or becomes the Beneficial Owner, directly or
indirectly, of 40% or more of either (a) the then outstanding Common Stock of
the Corporation (the "Outstanding Common Stock") or (b) the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of the Corporation (the "Total Voting Power"); excluding,
however, the following: (i) any acquisition by the Corporation or any of its
Controlled Affiliates, (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any of its
Controlled Affiliates and (iii) any Person who becomes such a Beneficial Owner
in connection with a transaction described in the exclusion within paragraph (3)
below; or

        (2)  a change in the composition of the Board such that the individuals
who, as of the effective date of this Employee Option Agreement, constitute the
Board (such individuals shall be hereinafter referred to as the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board;
provided, however, for purposes of this definition, that any individual who
becomes a director subsequent to such effective date, whose election, or
nomination for election by the Corporation's stockholders, was made or approved
pursuant to the terms of each then existing Stockholders Agreement or by a vote
of at least a majority of the Incumbent Directors (or directors whose election
or nomination for election was previously so approved) shall be considered a
member of the Incumbent Board; but, provided, further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered a member of the Incumbent Board; or

        (3)  there is consummated a merger or consolidation of the Corporation
or any direct or indirect Subsidiary of the Corporation or a sale or other
disposition of all or substantially all

3

--------------------------------------------------------------------------------




of the assets of the Corporation ("Corporate Transaction"); excluding, however,
such a Corporate Transaction (a) pursuant to which all or substantially all of
the individuals and entities who are the Beneficial Owners, respectively, of the
Outstanding Common Stock and Total Voting Power immediately prior to such
Corporate Transaction will Beneficially Own, directly or indirectly, more than
50%, respectively, of the outstanding common stock and the combined voting power
of the then outstanding common stock and the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the company resulting from such Corporate Transaction (including, without
limitation, a company which as a result of such transaction owns the Corporation
or all or substantially all of the Corporation's assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Corporate Transaction of the Outstanding
Common Stock and Total Voting Power, as the case may be, and (b) immediately
following which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of the company
resulting from such Corporate Transaction (including, without limitation, a
company which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries); or

        (4)  the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation;

        (c)  the term "Disability" shall mean that, as a result of the Grantee's
incapacity due to physical or mental illness or injury, the Grantee shall not
have performed all or substantially all of the Grantee's usual duties as an
employee of the Company for a period of more than one-hundred-fifty (150) days
in any period of one-hundred-eighty (180) consecutive days;

        (d)  the term "Retirement" shall mean termination of the Grantee's
employment, other than by reason of death or Cause, either (A) at or after age
65 or (B) at or after age 55 after five (5) years of employment by the Company
(or a Subsidiary thereof);

        (e)  the term "Stockholders Agreement" shall mean any stockholders
agreement, governance agreement or other similar agreement between the
Corporation and a holder or holders of Voting Securities; and

        (f)    the term "Voting Securities" means Common Stock and any other
securities of the Corporation entitled to vote generally in the election of
directors of the Corporation.

4

--------------------------------------------------------------------------------


Annex A



NOTICE OF GRANT
RESTRICTED STOCK UNITS
HEXCEL CORPORATION INCENTIVE STOCK PLAN


        The following employee of Hexcel Corporation, a Delaware corporation, or
a Subsidiary, has been granted performance accelerated restricted stock units in
accordance with the terms of this Notice of Grant and the Agreement to which
this Notice of Grant is attached.

        The terms below shall have the meanings ascribed to them below when used
in the Agreement.


Grantee
Address of Grantee
Employee Number
Employee ID Number
Foreign Sub Plan, if applicable
Grant Date
Aggregate Number of RSUs Granted

        IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice
of Grant and the Agreement to which this Notice of Grant is attached and execute
this Notice of Grant and the Agreement as of the Grant Date.





--------------------------------------------------------------------------------

Grantee
 
 
 
HEXCEL CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Ira J. Krakower
Senior Vice President


5

--------------------------------------------------------------------------------



QuickLinks


Annex A
NOTICE OF GRANT RESTRICTED STOCK UNITS HEXCEL CORPORATION INCENTIVE STOCK PLAN
